                                 UNITED STATES DISTRICT COURT
 1                              WESTERN DISTRICT OF WASHINGTON
 2                                        AT SEATTLE

 3
      ALAN KWANG, an individual                          No. 2:18-cv-00178-MJP
 4

 5                       Plaintiff,
                                                         STIPULATED PROTECTIVE ORDER
 6
              vs.
 7

 8    ROYAL CANIN USA, INC., a Delaware
      corporation, and DOES 1 through 10,
 9    inclusive
10
                         Defendants.
11

12
     1.     PURPOSES AND LIMITATIONS
13
            Discovery in this action is likely to involve production of confidential, proprietary, or
14
     private information for which special protection may be warranted. Accordingly, the parties hereby
15
     stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
16
     acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
17
     protection on all disclosures or responses to discovery, the protection it affords from public
18
     disclosure and use extends only to the limited information or items that are entitled to confidential
19
     treatment under the applicable legal principles, and it does not presumptively entitle parties to file
20
     confidential information under seal.
21
     2.     “CONFIDENTIAL” MATERIAL
22
            “Confidential” material shall include the following documents and tangible things
23
     produced or otherwise exchanged: (a) documents and information from personnel files of current
24
     and former employees of Mars; (b) documents and information pertaining to internal complaints
25
     by or against current or former employees of Royal Canin; (c) documents and information
26
     pertaining to disciplinary actions by or against current or former employees of Royal Canin;
 1 (d) lists of names of employees currently or formerly employed by Royal Canin; (e) emails and

 2 communications to, from, and about current and former associates pertaining to the associates,

 3 business operations, customers, and products; (f) any document or information that a party in good

 4 faith believes to contain confidential or proprietary business information, which is designated by

 5 the party as “Confidential.”

 6 3.       SCOPE

 7          The protections conferred by this agreement cover not only confidential material (as

 8 defined above), but also (1) any information copied or extracted from confidential material; (2) all
 9 copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

10 conversations, or presentations by parties or their counsel that might reveal confidential material.

11          However, the protections conferred by this agreement do not cover information that is in
12 the public domain or becomes part of the public domain through trial or otherwise.

13 4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

14          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

15 or produced by another party or by a non-party in connection with this case only for prosecuting,

16 defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

17 categories of persons and under the conditions described in this agreement. Confidential material

18 must be stored and maintained by a receiving party at a location and in a secure manner that ensures

19 that access is limited to the persons authorized under this agreement.

20          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

21 by the court or permitted in writing by the designating party, a receiving party may disclose any

22 confidential material only to:

23                  (a)    the receiving party’s counsel of record in this action, as well as employees

24 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

25                  (b)    the officers, directors, and employees (including in house counsel) of the

26 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
 1 agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 2 designated;

 3                 (c)     experts and consultants to whom disclosure is reasonably necessary for this

 4 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 5                 (d)     the court, court personnel, and court reporters and their staff;

 6                 (e)     copy or imaging services retained by counsel to assist in the duplication of

 7 confidential material, provided that counsel for the party retaining the copy or imaging service

 8 instructs the service not to disclose any confidential material to third parties and to immediately
 9 return all originals and copies of any confidential material;

10                 (f)     during their depositions, witnesses in the action to whom disclosure is
11 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

12 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

13 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

14 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

15 under this agreement;

16                 (g)     the author or recipient of a document containing the information or a
17 custodian or other person who otherwise possessed or knew the information.

18          4.3    Filing Confidential Material. Before filing confidential material or discussing or

19 referencing such material in court filings, the filing party shall confer with the designating party

20 to determine whether the designating party will remove the confidential designation, whether the

21 document can be redacted, or whether a motion to seal or stipulation and proposed order is

22 warranted. Local Civil Rule 5(g) sets forth the procedures that must be followed and the standards

23 that will be applied when a party seeks permission from the court to file material under seal.

24 5.       DESIGNATING PROTECTED MATERIAL

25          5.1    Exercise of Restraint and Care in Designating Material for Protection. Each party

26 or non-party that designates information or items for protection under this agreement must take
 1 care to limit any such designation to specific material that qualifies under the appropriate

 2 standards. The designating party must designate for protection only those parts of material,

 3 documents, items, or oral or written communications that qualify, so that other portions of the

 4 material, documents, items, or communications for which protection is not warranted are not swept

 5 unjustifiably within the ambit of this agreement.

 6          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 7 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 8 unnecessarily encumber or delay the case development process or to impose unnecessary expenses
 9 and burdens on other parties) expose the designating party to sanctions.

10          If it comes to a designating party’s attention that information or items that it designated for
11 protection do not qualify for protection, the designating party must promptly notify all other parties

12 that it is withdrawing the mistaken designation.

13          5.2     Manner and Timing of Designations. Except as otherwise provided in this

14 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

15 ordered, disclosure or discovery material that qualifies for protection under this agreement must

16 be clearly so designated before or when the material is disclosed or produced.

17                  (a)     Information in documentary form: (e.g., paper or electronic documents and

18 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

19 the designating party must affix the word “CONFIDENTIAL” to each page that contains

20 confidential material. If only a portion or portions of the material on a page qualifies for protection,

21 the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

22 markings in the margins).

23                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

24 and any participating non-parties must identify on the record, during the deposition or other pretrial

25 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

26 after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the
 1 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

 2 exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

 3 at trial, the issue should be addressed during the pre-trial conference.

 4                  (c)    Other tangible items: the producing party must affix in a prominent place

 5 on the exterior of the container or containers in which the information or item is stored the word

 6 “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

 7 the producing party, to the extent practicable, shall identify the protected portion(s).

 8          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 9 designate qualified information or items does not, standing alone, waive the designating party’s

10 right to secure protection under this agreement for such material. Upon timely correction of a

11 designation, the receiving party must make reasonable efforts to ensure that the material is treated

12 in accordance with the provisions of this agreement.

13 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

14          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

15 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

16 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

17 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

18 challenge a confidentiality designation by electing not to mount a challenge promptly after the

19 original designation is disclosed.

20          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

21 regarding confidential designations without court involvement. Any motion regarding confidential

22 designations or for a protective order must include a certification, in the motion or in a declaration

23 or affidavit, that the movant has engaged in a good faith meet and confer conference with other

24 affected parties in an effort to resolve the dispute without court action. The certification must list

25 the date, manner, and participants to the conference. A good faith effort to confer requires a face-

26 to-face meeting or a telephone conference.
 1          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

 2 intervention, the designating party may file and serve a motion to retain confidentiality under Local

 3 Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 4 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

 5 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

 6 other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

 7 the material in question as confidential until the court rules on the challenge.

 8 7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 9 LITIGATION

10          If a party is served with a subpoena or a court order issued in other litigation that compels

11 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

12 must:

13                  (a)    promptly notify the designating party in writing and include a copy of the

14 subpoena or court order;

15                  (b)    promptly notify in writing the party who caused the subpoena or order to

16 issue in the other litigation that some or all of the material covered by the subpoena or order is

17 subject to this agreement. Such notification shall include a copy of this agreement; and

18                  (c)    cooperate with respect to all reasonable procedures sought to be pursued by

19 the designating party whose confidential material may be affected.

20 8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

21          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

22 material to any person or in any circumstance not authorized under this agreement, the receiving

23 party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

24 (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

25 person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

26
 1 and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

 2 Bound” that is attached hereto as Exhibit A.

 3 9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 4 MATERIAL

 5          When a producing party gives notice to receiving parties that certain inadvertently

 6 produced material is subject to a claim of privilege or other protection, the obligations of the

 7 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 8 is not intended to modify whatever procedure may be established in an e-discovery order or
 9 agreement that provides for production without prior privilege review. The parties agree to the

10 entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

11 10.      NON TERMINATION AND RETURN OF DOCUMENTS

12          Within 60 days after the termination of this action, including all appeals, each receiving

13 party must return all confidential material to the producing party, including all copies, extracts and

14 summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

15          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

16 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

17 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

18 product, even if such materials contain confidential material.

19          The confidentiality obligations imposed by this agreement shall remain in effect until a

20 designating party agrees otherwise in writing or a court orders otherwise.

21 //
   //
22

23

24

25

26
 1                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2 Dated: _______________________

 3

 4   Kevin Smith, WSBA No. 48578                      Thomas R. Davies, (Pro Hac Vice)
     Defiance Law, PLLC                               Laura Bailey Gallagher (Pro Hac Vice)
 5   1115 Tacoma Ave. S.                              Robert A. Vernon (Pro Hac Vice)
     Tacoma, WA 98402                                 Harmon & Davies, P.C.
 6
     Telephone: (253) 507-4769                        2306 Columbia Ave.
 7   k.smith@defiance.law                             Lancaster, PA 17603
                                                      Telephone: (717) 291-2236
 8   Attila Denes, WSBA No. 40436                     tdavies@h-dlaw.com
     Town Center Law                                  lgallagher@h-dlaw.com
 9   21 Avenue A. Suite B                             rvernon@h-dlaw.com
     Snohomish, WA 98290
10
     Telephone: (425) 374-1537                        Andrew M. Schpak, WSBA #39901
11   info@towncenterlaw.com                           601 SW 2nd Ave., Ste. 2300
                                                      Portland, OR 97204
12   Angie S. Lee, WSBA No. 47104                     Telephone: (503) 276-2156
     Harbor Law                                       aschpak@barran.com
13   19125 North Creek Pkwy #120
     Bothell, WA 98011                                Attorneys for Defendant,
14
     Telephone: (425) 329-2630                        Royal Canin USA, Inc.
15   angie@harbor-law.com

16   Attorneys for Plaintiff
17          PURSUANT TO STIPULATION, IT IS SO ORDERED

18          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

19 documents in this proceeding shall not, for the purposes of this proceeding or any other proceeding

20 in any other court, constitute a waiver by the producing party of any privilege applicable to those

21 documents, including the attorney-client privilege, attorney work-product protection, or any other

22 privilege or protection recognized by law.

23

24

25
     DATED: November 29, 2018             A
                                          The Honorable Marsha J. Pechman
26                                        United States Senior District Court Judge
 1                                               EXHIBIT A

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,   ____________________________________             [print   or   type   full   name],   of

 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the

 7 case of Alan Kwang v. Royal Canin, USA, Inc., No. 2:18-cv-00178-MJP. I agree to comply with

 8 and to be bound by all the terms of this Stipulated Protective Order and I understand and
 9 acknowledge that failure to so comply could expose me to sanctions and punishment in the nature

10 of contempt. I solemnly promise that I will not disclose in any manner any information or item

11 that is subject to this Stipulated Protective Order to any person or entity except in strict compliance

12 with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the
14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16

17 Date:

18 City and State where sworn and signed:

19 Printed name:

20 Signature:

21

22

23

24

25

26
